DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 02 June 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (U.S. Pub. 2008/0135970) in view of Oh et al. (U.S. Patent 6,448,611).
Claim 16:  Kim et al. discloses a semiconductor device, comprising: 
a first n-type doped region (102; Fig. 3A, paragraph 34);
a p-type doped region (100; Fig. 3A, paragraph 34) disposed outside and adjacent the first n-type doped region (102); 
a second n-type doped region (104; Fig. 3A, paragraph 34) disposed completely within the first n-type doped region (102) and spaced apart from the p-type doped region (100);
a first isolation structure (118; Fig. 3A, paragraph 36) disposed over the second n-type doped region (104) and spaced apart from the first n-type doped region (102);
a second isolation structure (108; Fig. 3A, paragraph 34) disposed over the first n-type doped region (102); 
a first heavily doped region (114 on the right; Fig. 3A, paragraph 34) disposed in the second n-type doped region (104) and between the first isolation structure (118) and the second isolation structure (108);
a second heavily doped region (114 on the left; Fig. 3A, paragraph 34) disposed in the second n-type doped region (104) and spaced apart from the first heavily doped region (114 on the right) by the first isolation structure (118); and
a contact (116; Fig. 3A, paragraph 35) disposed on the first heavily doped region (114 on the right),
wherein a doping concentration of the second n-type doped region (104) is greater than a doping concentration of the first n-type doped region (102) (paragraph 36),
wherein a doping concentration of the first heavily doped region (114 on the right) is greater than the doping concentration of the second n-type doped region (102) (paragraphs 34 and 36).
Kim et al. appears not to explicitly disclose a first field plate disposed over the second isolation structure.
Oh et al., however, discloses a first field plate (leftmost 306; Fig. 4, column 3, lines 49-55) disposed over the second isolation structure (leftmost 301b; Fig. 4, column 3, lines 56 and 57) in order to disperse the electric field (abstract).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kim et al. with the disclosure of Oh et al. to have made a first field plate disposed over the second isolation structure in order to disperse the electric field.
Claim 17:  Kim et al. in view of Oh et al. discloses the semiconductor device of claim 16, and Kim et al. discloses further comprising: a resistor (122; Fig. 3A, paragraph 38) disposed over the first isolation structure (118).

Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, either singularly or in combination, does not suggest a third doped region disposed completely within the first doped region and spaced apart from the second doped region, the third doped region being doped with the second doping polarity, wherein a doping concentration of the third doping region is greater than a doping concentration of the first doping region; a first isolation structure disposed over the third doped region and spaced apart from the first doped region; a heavily doped region disposed completely in the third doped region, the heavily doped region being doped with the second doping polarity, wherein a doping concentration of the heavily doped region is greater than the doping concentration of the third doped region; a second isolation structure disposed over the first doped region; and a first field plate disposed on the second isolation structure, as required by claim 1. 
 Claims 2-9, which depend either directly or indirectly from independent claim 1, are allowable for the same reason.
The prior art of record, either singularly or in combination, does not suggest a first isolation structure disposed directly over a first doped region; a resistor disposed directly over both first isolation structure and the first doped region; a first high voltage junction termination (HVJT) device comprising: a first heavily doped region disposed completely in the first doped region, a first contact disposed on the first heavily doped region, a first field plate disposed over a second doped region, and a second isolation structure disposed between the first contact and the first field plate, the second isolation structure being disposed over a third doped region; and a second high voltage junction termination (HVJT) device comprising: a second heavily doped region disposed completely in the first doped region, a second field plate disposed over the second doped region, and a third isolation structure disposed between the second heavily doped region and the second field plate, the third isolation structure being disposed over the third doped region, wherein the first isolation structure is disposed between the first HVJT device and the second HVJT device, as required by claim 10.  Claims 11-15, which depend either directly or indirectly from independent claim 10, are allowable for the same reason.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a second field plate deposed over the p-type doped region, wherein the second isolation structure is disposed between the contact and the second field plate, as required by claim 18.  Claims 19 and 20, which depend either directly or indirectly from claim 18, are allowable for the same reason.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815